Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 1/12/2021.
Claims 1-20 are pending and examined below.
Claims 1, 8, and 15 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/12/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US .
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

As to Claim 1, Mills discloses a method (Mills, Abstract, techniques for enhancing component based development systems by making components self-aware), comprising: 
providing, by an integration platform (Mills, Fig. 5, par. 113, distributed system 500 for implementing an embodiment; Fig. 6, par. 125, a cloud-based system environment in which the component based application development may be offered as cloud services; Fig. 7, par. 17, the data processing system is part of an integrated development environment; par. 148, Processing subsystem 704 controls the operation of computer system 700), a declaratively-configurable asset within an integration-application design tool (Mills, Fig. 2A, par. 17, the component [the asset] is a reusable piece of UI that can be embedded as a custom HTML element [a declaratively- configurable asset] in the application; par. 52, selecting a component from palette area 204 and then adding it to the UI [part of the integration-application design tool for the application being built] by dragging and dropping the selected component into canvas area 206; par. 109, the asset definition is identified by an asset expression in a create tag of the asset definition. The asset expression defines an asset reference that will be substituted in the asset for the component … containers can be defined within the metadata for each available scope for asset creation. This allows the metadata [in a declarative format] to include asset definitions in each of the scopes as required functionally by the component; par. 112, each HTML element asset defined for that component may be associated with an asset); 
configuring, via the integration-application design tool, the declaratively-configurable asset based on declarative configuration information (Mills, Fig. 2A, par. 53-54, when a component is selected in the canvas area 206, information regarding the selected component may be displayed in area 208 … As the user adds components to the application's UI, the data model associated with the application is automatically created and/or updated, which in turn causes the data objects for the application to be automatically created and/or updated and to be wired or bound [configured] to the components; par. 56, application builder to assist in the wiring or configuration of the component; par. 59, mapping information 118 includes information identifying mappings between the components in the view model for the application and the data objects identified in the data model for the application. The mapping information 118 is used to automatically and dynamically create bindings between the components for the application and the data objects for the application);
packaging, at least partially via the integration-application design tool, the declaratively- configurable asset into an integration application (Mills, Fig. 2A-2C, par. 51, Application builder GUI 200 enables a user to build [package] an application simply by building a user interface for the application using one or more UI components 205 provided by application builder GUI 200; par. 54, Application builder tool 142 enables a user to build a fully functioning executable application by simply building the UI for the application; par. 104, a user builds an application by building the user interface for the application using one or more components provided by the application builder tool);
calculating, by the integration platform, a statistic during an execution of the integration application (Mills, Fig. 5, par. 122, server 512 may include one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices 
displaying, by the integration platform, event data in a monitoring tool, wherein at least one of the providing, configuring, packaging, calculating, and displaying are performed by one or more processors (Mills, Fig. 5, par. 122, Server 512 may also include one or more applications to display the data feeds and/or real-time events via one or more display devices of client computing devices 502, 504, 506, and 508; par. 116, server 512 may include one or more components 518, 520 and 522 that implement the functions performed by server 512. These components may include software components that may be executed by one or more processors; par. 136, This analysis may be performed by one or more processors, possibly processing the data in parallel, performing simulations using the data, and the like).
Mills does not appear to explicitly disclose: calculating, by the integration platform, a statistic associated with the declaratively- configurable asset based on the declarative configuration information and a graphic representation of the declaratively- configurable asset and the statistic in a monitoring tool.  However, in an analogous art in the field of software project management, Anderson teaches calculating, by the integration platform, a statistic associated with the declaratively- configurable asset based on the declarative configuration information (Anderson, Fig. 3, par. 27, FIG. 3 illustrates a view wherein each profiled object (i.e. the declaratively- configurable asset disclosed by Mills) section in the graphical memory map is colored, for example, in a different shade of red, to indicate how much time was spent [a statistic] executing that object section); and displaying a graphic representation of the declaratively- configurable asset and the statistic (Anderson, Fig. 3, par. 27, FIG. 3 illustrates a view wherein each profiled object section in the graphical memory 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Anderson into the teaching of Mills to include “calculating, by the integration platform, a statistic associated with the declaratively- configurable asset based on the declarative configuration information during an execution of the integration application; and displaying, by the integration platform, a graphic representation of the declaratively- configurable asset and the statistic in a monitoring tool, wherein at least one of the providing, configuring, packaging, calculating, and displaying are performed by one or more processors.” The modification would be obvious because one of ordinary skill in the art would be motivated to allocate object sections of a program to different memory regions of a target processor collects profiling information displaying code-execution-statistics in the memory of the processor using a user interface link, to obtain a graphic display in profiling bins reflecting statistics pertaining to each of the object sections in the different memory regions. At the end of the program, the profiling bins show time spent in executing each object section, and the location of the corresponding memory section. The graphical display might use differing color intensities of a single color, e.g., red, for the different profiling bins. Other methods of graphical display, e.g., bar graph or sector display are also envisaged. Based on the displayed contents of the profiling bins, a user completes matching the process-intensive object sections with relatively fast sections of the target processor memory in order to manage memory location usage in a processor (Anderson, Abstract and paragraph 1).
As shown above, Mills as modified teaches configuring the declaratively-configurable asset, and calculating, by the integration platform, a statistic associated with the declaratively- configurable asset during an execution of the integration application but does not appear to explicitly disclose: wherein the declaratively-configurable asset is configured to collect analytics by a monitoring agent of the declaratively-configurable asset as specified by the declarative configuration information, calculating, by the integration platform, a statistic associated with the declaratively- configurable asset based on the analytics collected by the monitoring agent of the declaratively-configurable during an execution of the integration application, and the statistic in a monitoring tool, wherein the statistic is provided by the integration application from the monitoring agent of the declaratively-configurable asset to the monitoring tool, However, in an analogous art to the claimed invention in the field of software management, Shen teaches wherein the declaratively-configurable asset is configured to collect analytics by a monitoring agent of the declaratively-configurable asset as specified by the declarative configuration information (Shen, Fig. 5, para. 55, monitoring service 110 [the monitoring agent] can compare the event stream 137 with the intent of a corresponding declarative model to compute and create useful operational data … monitoring service 110 performs join-like filtering of event streams that include real world events with intent information described by a particular declarative model. Accordingly, operational data can include primarily data that is relevant and aggregated to the level of describing a running distributed application … monitoring service 110 can compare event stream 137 to the intent of declarative application model 153 to compute operational data for distributed application 107; para. 93, a declarative application model [the declaratively-configurable asset] describing an application intent is accessed, wherein the declarative application model indicates events that are to be emitted from applications deployed in calculating, a statistic associated with the declaratively- configurable asset based on the analytics collected by the declaratively-configurable asset (Shen, para. 59, monitoring service 110 can apply statistical inferencing and constraint-based optimization techniques. Monitoring service 110 can also compare potential decisions on a declarative model (e.g., a possible update thereto) to prior decisions made for a declarative model (e.g., a previous update thereto), and measure success rates continuously over time against a Bayesian distribution; Fig. 6, para. 98, a declarative application model describing an application intent is accessed. At 604, a model-based distributed application is deployed in accordance with the declarative application model. At 606, one or more aggregations of events are received from one or more node managers, wherein the one or more aggregations of events contain information about execution of the deployed application. At 608, the aggregations of events are aggregated into higher-level metrics based on the declarative application model), wherein the statistic is provided by the integration application from the monitoring agent of the declaratively-configurable asset to the monitoring tool (Shen, para. 53, Monitoring service 110 aggregates, correlates, and otherwise filters data from event stream 137 to identify interesting trends and behaviors of distributed application 107; para. 54,  monitoring service 110 can compute the number of requests served per hour, the average response times, etc. for distributed application 107 and include the results of these computations in the operational data; para. 55,  monitoring service 110 can compare the event stream 137 with the intent of a corresponding declarative model to compute and create useful operational data; para. 55, In one embodiment, application models 151 include a declarative observation model that describes how events (e.g., from event stream 137) are to be aggregated and processed to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shen into the teaching of Mills as modified to configure a declarative application model as the declaratively- configurable asset and a monitoring service as a monitoring agent, with reasonable expectation of success, to perform the tasks “wherein the declaratively-configurable asset is configured to collect analytics by a monitoring agent of the declaratively-configurable asset as specified by the declarative configuration information, calculating, by the integration platform, a statistic associated with the declaratively- configurable asset based on the analytics collected by the monitoring agent of the declaratively-configurable during an execution of the integration application, and the statistic in a monitoring tool, wherein the statistic is provided by the integration application from the monitoring agent of the declaratively-configurable asset to the monitoring tool, wherein the declaratively-configurable asset is configured to collect analytics by a monitoring agent of the declaratively-configurable asset as specified by the declarative configuration information. The modification would be obvious because one of ordinary skill in the art would be motivated to monitor distributed applications using declarative application 

As to Claim 8, the claim is a system claim corresponding the method claim 1. Therefore, it is rejected under the same rational set forth in the rejection of the method claim.

As to Claim 15, the claim is a device claim corresponding the method claim 1. Therefore, it is rejected under the same rational set forth in the rejection of the method claim.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0125336 (hereinafter "Mills”) in view of US 2008/0127102 (hereinafter “Anderson”), in view of US 2012/0158925 (hereinafter “Shen”), and further in view of US 2012/0222002 (hereinafter “Harrison”).

As to Claim 2, the rejection of Claim 1 is incorporated. Milles as modified does not appear to explicitly disclose: determining, by the integration platform, a query run within an operation in the declaratively- configurable asset based on the declarative configuration information; calculating, by the integration platform, a query-specific statistic about the query; and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset and the query-specific statistic. However, in an analogous art in the field of software management, Harrison teaches: determining, by the integration platform, a query run within an operation in the declaratively- configurable asset based on the declarative configuration information (Harrison, Fig. 7, par. 108, the monitoring system 220 queries the server process 310 to retrieve performance statistics relating to a wide number of application components [including the component disclosed by Mills]; calculating, by the integration platform, a query-specific statistic about the query (Harrison, Fig. 7, par. 108, The server process 310 returns the values of the performance statistics, which, at STEP 710 are received by the monitoring system 220); and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset and the query-specific statistic (Harrison, Fig. 7, par. 108, At STEP 715, the monitoring system 220 derives the metrics 610 from the performance statistics; Fig. 4A-4J, a snapshot high-level overview of on-screen graphics representing major application components and groups of application components of the application being monitored … the visual map 120 provides enough detail for the administrator to quickly and efficiently identify and locate potential or actual problem areas in the application configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harrison into the teaching of Mills as modified to include “determining, by the integration platform, a query run within an operation in the declaratively- configurable asset based on the declarative configuration information; calculating, by the integration platform, a query-specific statistic about the query; and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset and the query-specific statistic.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a graphic interface (GUI) to display the performance of the application components and allow user to select objects, 

As to Claim 3, the rejection of Claim 1 is incorporated. Milles as modified further discloses: determining, by the integration platform, an operation run within the declaratively- configurable asset (Harrison, par. 95, the server processes panel 155 includes a dataflow 532 representing the rate the foregoing server processes read blocks [an operation run]); calculating, by the integration platform, an average response time for the operation (par. 95, dataflow 532 employs the foregoing color caution levels and speed to indicate when the average time to respond to the reads increases above one or more thresholds); and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset and the average response time for the operation (Fig. 1, par. 95, The server processes panel 155 also includes the dataflows 510 and 515 … The dataflow 532 employs the foregoing color caution levels and speed to indicate when the average time to respond to the reads increases above one or more thresholds). The motivation to combine the references is the same as set forth in the rejection of Claim 2.

As to Claims 9-10, the claims are system claims corresponding the method claims 2-3. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

As to Claims 16-17, the claims are device claims corresponding the method claims 2-3. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0125336 (hereinafter "Mills”) in view of US 2008/0127102 (hereinafter “Anderson”), in view of US 2012/0158925 (hereinafter “Shen”), and further in view of US 2007/0168999 (hereinafter “Haber”).

As to Claim 4, the rejection of Claim 1 is incorporated. Milles as modified does not appear to explicitly disclose: determining, by the integration platform, a looping statement run within the declaratively- configurable asset; calculating, by the integration platform, a number of iterations of the looping statement; and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset and the number of iterations of the looping statement. However, in an analogous art in the field of software management, Haber teaches determining, by the integration platform, a looping statement run within the declaratively- configurable asset (Haber, Fig. 4, par. 45, At each invocation or calling upon of a loop 401, an index is allocated and an invocation number for the index is incremented 402. The loop iterates 403 and a measured event occurs 404 within the loop iteration); calculating, by the integration platform, a number of iterations of the looping statement (par. 39, For each executed loop, the proposed method counts the number of times the loop was invoked and the number of measured events performed at each invocation. A measured event may be, for example, the number of iterations for each loop invocation); and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset and the number of iterations of the looping statement (Fig. 7, par. 11, provide a performance tool that includes a display of the behaviour of executed loops; par. 13, The measured event may be, for example, a number of loop iterations in a loop invocation; par. 15, The display may be in the form of a graph of a loop invocation number against a number of measured events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haber into the teaching of Mills as modified to include “determining, by the integration platform, a looping statement run within the declaratively- configurable asset; calculating, by the integration platform, a number of iterations of the looping statement; and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset and the number of iterations of the looping statement.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide performance analysis of computer programs, where a tool is utilized for profiling of performance behaviour of executed loops to pinpoint performance issues related to the loop execution (Haber, Claim 10).

As to Claim 5, the rejection of Claim 1 is incorporated. Milles as modified further discloses: determining, by the integration platform, a portion of code contained in the declaratively- configurable asset (Haber, par. 9, attach a value next to each executed instruction, representing the number of times it was executed); calculating, by the integration platform, a number of executions for the portion of code (par. 39, For each executed loop, the proposed method counts the number of times the loop was invoked and the number of measured ; and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset and the number of executions for the portion of code (par. 65, A graphic display is prepared for each profiled loop. The proposed graphic display includes a regular plot display with X and Y axes. The X axis represents the invocation number of the loop, whereas the Y axis represents the measured event on each invocation of the loop, (e.g., number of iterations) on each invocation. Therefore, a plot located at (x,y) represents the measured event (e.g., number of iterations) y, that was performed by the loop when invoked on the x'th invocation of the loop during the program execution). The motivation to combine the references is the same as set forth in the rejection of Claim 4.

As to Claim 6, the rejection of Claim 1 is incorporated. Milles as modified further discloses: determining, by the integration platform, a conditional statement contained in the declaratively-configurable asset (Haber, par. 8, a loop containing conditional jump instruction which was executed 100 times, will produce a tracing list); calculating, by the integration platform, a number of occurrences of an evaluation result of the conditional statement (par. 39, For each executed loop, the proposed method counts the number of times the loop was invoked and the number of measured events performed at each invocation. A measured event may be, for example, the number of iterations for each loop invocation, the number of cache misses, etc. The gathered profile information for each loop can then be presented in a graphic form, as a function of the number of executed events per number of loop invocations [Thus, one ordinary skill in the art would readily comprehend that the proposed method can be applied to conditional statement to count a number of occurrences of an evaluation result of the conditional statement]); and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset, the number of occurrences, and the evaluation result (The gathered profile information for each loop [or for each conditional statement] can then be presented in a graphic form, as a function of the number of executed events per number of loop [or the conditional statement] invocations). The motivation to combine the references is the same as set forth in the rejection of Claim 4.

As to Claim 7, the rejection of Claim 1 is incorporated. Milles as modified does not appear to explicitly disclose: determining, by the integration platform, an input to the asset or an output from the declaratively-configurable asset (Haber, Fig. 3, par. 44, A program [i.e., an component disclosed by Mills] is input into the performance analysis tool 301 and an instrumented program is generated 302); and displaying, by the integration platform, the graphic representation of the declaratively- configurable asset and the input or the output (Fig. 3, par. 39, The gathered profile information … can then be presented in a graphic form; par. 44, The profile data [output from the component disclosed by Mills] is displayed 305 to the user). The motivation to combine the references is the same as set forth in the rejection of Claim 4.
As to Claims 11-14, the claims are system claims corresponding the method claims 4-7. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

As to Claims 18-20, the claims are device claims corresponding the method claims 4-6. Therefore, they are rejected under the same rational set forth in the rejections of the method claims.

Response to Arguments
Applicant’s arguments filed on 12/21/2010 have been considered, but are moot in view of the new ground(s) of rejection. In particular, US 2012/0158925 teaches a monitoring agent of the declaratively-configurable asset as a monitoring service taught at Fig. 3 and paragraphs 30, 51-61.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0006062 teaches monitoring applications by using of declarative models implemented in the application containers; and
US 2009/0177929 teaches a declarative adaptive monitoring system to monitor the overall state of a system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAXIN WU/            Primary Examiner, Art Unit 2191